Case 2:20-cv-00001-JRG-RSP Document 15 Filed 04/02/20 Page 1 of 2 PageID #: 118




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 Jillian Weiss, individually and on           §
 behalf of all persons similarly situated,    §
                                              §
                                Plaintiffs,   §       Civil Action No 2:20-cv-00001
                                              §
 v.                                           §
                                              §
 Simple Custodial Services, LLC and           §
 Juliette Graves                              §
                                              §
                                Defendants.   §

DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO
              DISMISS PLAINTIFF’S ORIGINAL COMPLAINT

         Defendants, Simple Custodial Services, LLC and Juliette Graves, file their Reply to

 Plaintiff’s Response to Defendants’ Motion to Dismiss Plaintiff’s Original Complaint.

         Defendants timely filed a Motion to Dismiss Plaintiff’s Original Complaint (Doc. 6).

 Plaintiff filed her Amended Complaint (Doc. 10). An amended complaint supersedes a prior

 complaint and renders it of no legal effect unless the amended complaint specifically refers to or

 adopts the earlier pleading. See King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994). Since

 Plaintiff’s Original Complaint is of no legal effect, Defendant’s original Motion to Dismiss is

 now moot. See Mangum v. United Parcel Servs., 2009 WL 2700217, at *1 (N.D. Tex. Aug. 26,

 2009) (Fitzwater, C.J.) (denying as moot motion to dismiss after plaintiff filed amended

 complaint). Since the Amended Complaint has differently numbered paragraphs from the

 Original Complaint, deletes a few clauses, and adds a few sentences, Defendants will timely

 respond to Plaintiff’s Amended Complaint. The Amended Complaint did not resolve the issues

 in the Motion to Dismiss, so Defendants will timely file a Motion to Dismiss the Amended

Defendants’ Reply                                                                              Page 1
Case 2:20-cv-00001-JRG-RSP Document 15 Filed 04/02/20 Page 2 of 2 PageID #: 119




 Complaint properly tailored to that document (which will be Doc. 16).

         However, should the Court decide to apply the Original Motion to Dismiss (Doc. 6) to the

 Amended Complaint (Doc. 10), the seven sentences Plaintiff added to her Amended Complaint

 did not add any facts to support her allegation of an FLSA overtime or minimum wage violation

 (Issues 1(b) and (c)) or her state law claims (Issues 2 and 3), and the Amended Complaint

 remains conclusory and threadbare (See Defendants’ Motion to Dismiss the Amended

 Complaint, Doc. 16). Since Plaintiff has had an opportunity to amend her Complaint, Defendants

 respectfully request that the Amended Complaint be dismissed.

                                                Respectively Submitted,


                                                By: /s/ Michelle Jones
                                                Michelle M. Jones
                                                Lead Attorney
                                                TBA #13500900
                                                of: Jones & Jones
                                                1122 Judson Road
                                                Longview, Texas 75601
                                                (903) 236-4990
                                                (903) 236-6210 Facsimile
                                                mjones@joneslawyers.com

                                              ATTORNEYS FOR DEFENDANTS

                                   CERTIFICATE OF SERVICE
       I certify that service of this document was accomplished pursuant to the Local Rules of this
Court, via electronic submission by the Court Clerk through the ECF system.

                                            /s/ Michelle Jones__________
                                            Michelle Jones




Defendants’ Reply                                                                            Page 2
